ORDER

PER CURIAM.
Jerry Stein appeals from a judgment, in favor of Bidner Acquisition Corporation (“BAC”), restraining him from competing with BAC and awarding BAC attorney’s fees. He also appeals the denial of his counterclaim. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).